DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 4-12, 18, 20, 21, 23, 24, 32, 33, 44-47, 84-101, 107, 109, 110, 112, 113, 121, 122, 124 and 125 are pending.
Claims 45-47, 93-101, 107, 109, 110, 112, 113, 121, 122, 124 and 125, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claims 2 and 3 have been canceled.
	Claims 1 have been amended.
	Claims 1, 4-12, 18, 20, 21, 23, 24, 32, 33, 44 and 84-92 are examined on the merits.






Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The claimed invention continues to be directed to non-statutory subject matter in the absence of Applicants’ remarks, response and/or amendment to claim 92.  The claim(s) 92 does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “use of a tumour marker antigen…” recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).

5.	The claimed invention (claims 1, 4-12, 18, 20, 21, 23, 24, 32, 33, 44 and 84-92) continues to be directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. Claims 2 and 3 have been cancelled.
	Applicants juxtapose their claimed invention to Example 29 within the U.S.P.T.O.’s Life Sciences Subject Matter Eligibility Examples and state, “[s]imilarly, as in claim 1 of Example 29 of the Guidance Document, Applicant’s claim 1 recites a method of detecting liver cancer by obtaining a sample, contacting the sample with a specific tumor marker antigen, and detecting binding between the tumor marker antigen and autoantibodies present in the test sample. Thus, independent claim 1 is eligible subject matter under Step 2A and no further analysis is needed.”, see section II. beginning on page 16 of the Remarks submitted June 16, 2022.
	Applicants conclude arguments stating their claims should be considered as a whole and are patent eligible, as the Office has allegedly failed to present “…an evidentiary basis showing Applicant’s claims to be well-understood, routine, and conventional as a whole”, see pages 8 and 9 of the Remarks. 
Applicants’ points of view and arguments have been carefully considered, but fail to persuade.
Foremost, claim 1 of the Examples is not similar to Applicants’ claim 1 in that the claim from the Examples simply and plainly states a process, detecting a named substance with a specifically named binding agent.  The JUL-1 example did not set forth a correlation such as with the presence of JUL-1 a subject has X disease, may have X disease or suspected of having X disease. The claimed inventions and the said example are not synonymous. Claim 1 of Example 29 does not present diagnosing and is not directed to any judicial exception. 
In contrast, Applicants’ claim 1 recites detecting liver cancer based on the presence of complexes between a tumour marker antigen bound to autoantibodies within an individual’s sample.  This describes a relationship or correlation between the presence of the complex and the diagnosis or presence of liver cancer.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes. Additional elements, such as assaying for additional complexes and screening assays, data assessment and measuring data, are well-understood, routine and conventional activities that do not impose meaningful limits on the law of nature. Methods for detecting and determining such are well known in the art and the method steps set forth do not transform an unpatentable law of nature into a patent-eligible application of such law.
The evidentiary basis showing Applicants’ claims to be well-understood, routine and conventional as a whole are set forth in the pending art rejections.  Accordingly, the rejection is maintained for the reasons herein and of record.
The claim(s) recite(s) a method for detecting liver cancer in a subject by detecting an antibody in a test sample comprising a bodily fluid, wherein the antibody is an autoantibody immunologically specific for a tumour marker protein comprising contacting the test sample with a tumour marker antigen and determining the presence of complexes of the tumour marker antigen bound to autoantibodies in the test sample, which is indicative of liver cancer.  This judicial exception is not integrated into a practical application because gathering information and observing reactions in a biological sample from a subject required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claims 1, 4-12, 18, 20, 21, 23, 24, 32, 33, 44 and 84-92 describe the relationship between the presence of a complex containing a tumour marker antigen(s) and bound autoantibod(ies) in a subject’s sample and said subject having and suffering liver cancer.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the presence of the complex comprising a tumour marker antigen and bound autoantibody is detected there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  there is no inventive concept present in the clams.  The steps of analyzing the presence or a tumor marker antigen in complex with autoantibodies from a biological sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the presence tumor marker antigens/ autoantibodies complex identifies an individual as having liver cancer and suffering from liver cancer. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 1, 4-12, 18, 20, 21, 23, 24, 32, 33, 44 and 84-92 drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting a tumour marker antigen/autoantibody complex in a biological sample from a human subject.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of complexes comprising candidate cancer biomarkers and binding agents has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus of incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “detecting” and “determining” based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	The rejection of claim(s) 1, 7-11, 20, 24, 32, 33, 84-86 and 89-92 under 35 U.S.C. 102(a)(1) as being anticipated by Love et al., US 2008/0254481 A1 (published October 16, 2008) is maintained.  Claims 2 and 3 have been cancelled.
	Applicants assert the prior art reference, Love does not “…disclose detecting autoantibody biomarkers indicative of liver cancer, but rather “…detecting prostate cancer”, see Remarks submitted June 16, 2022, page 18.  Applicants recite several paragraphs within Love, stating these citations read on “…generically recited “additional biomarkers” may be used to detect liver cancer—not Love’s capture molecules from Table 2 or Table 4, which Love discloses are effective for detecting prostate cancer” and “…does not indicate that Love’s markers at Tables 1, 2, 4 and 11 are effective for detecting liver cancer, but instead …can generally be [screened] for cancer”, see full paragraph on page 19 and paragraph spanning pages 19 and 20.
	Applicants conclude arguments noting the criteria required to make an anticipatory rejection under 35 U.S.C. § 102 and suggest the rejection is based upon contention and fails to anticipate the claimed invention, see pages 20 and 21.
	Applicants’ arguments and points of view have been carefully considered but fails to persuade.
	While the title of the Love publication reads on prostate cancer, this does not preclude the disclosure of the claimed invention within the four corners of the Love publication. "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).”  
Love discloses “[a] “patient” is an individual diagnosed with a disease or being tested for the presence of disease. A patient tested for a disease can have one or more indicators of a disease state, or can be screened for the presence of disease in the absence of any indicators of a disease state. As used herein an individual “suspected” of having a disease can have one or more indicators of a disease state or can be part of a population routinely screened for disease in the absence of any indicators of a disease state.”, see page 20, section 0072. Love further discloses taking a test sample from any individual being screened for cancer including liver cancer and detecting autoantibodies in said sample, page 23, section 0100; page 25, section 0111; section 0174 spanning pages 38 and 39.  Without question the disclosure provides “[t]autoantibody capture molecule can be any of the target antigens…provided in Table 1” and they include, B-cell CLL/ lymphoma (BCL2), EP-CAM, heat shock 60 kDa protein 1 (HSPD1), MDM2, matrix metallopeptidase 9 (MMP9), prolactin (PRL) for the methods disclosed in Love, see pages 5, 7-9; Methods section beginning in section 0096, page 22; and entire document.
Accordingly, the rejection is maintained for the reasons herein and of record.
Love discloses detecting autoantibody biomarkers indicative of cancers including liver cancer, as well as a biomarker detecting panel comprising at least one autoantibody capture molecule, see abstract; page 1, section 0010; page 2, sections 0012 and 0013; page 3, section 0021; page 16, sections 0049 and 0050; page 23, section 0100; and page 25, section 0111.  A test sample is obtained from any individual, whom inherently is a man or a woman and screened for autoantibodies, see page 23, section 0100; and page 25, section 0111. 
	Autoantibody capture molecules (listed in Table 1 or Table 11a) are target antigens (listed in Table 2) or an antibody to any target antigen (listed in Table 1 or Table 11a) is able to specifically bind an autoantibody-autoantigen complex including a target antigen of Table 2, see page 2, section 0012.  Moreover, “a sample from the individual is contacted with two or more autoantibody capture molecule, wherein the autoantibody capture molecules are autoantibody capture molecules of Table 1 or Table 11a”, as well as “the autoantibody capture molecules are autoantibody capture molecules of Table 2, Table 3, Table 4, Table 10, or target antibodies to antigens in these tables (which can be described as subsets of Table 1)”, see page 2, section 0013.  Table 1 list markers (autoantibody capture molecules), see page 5 (BCL2); see page 7 (EP-CAM); see page 8 (HSPD1, MDM2); see page 9 (MMP9 and prolactin) and additional tumor marker protein, IL-8, which the autoantibody to it can be detected, see section 0044 bridging pages 15 and 16.  Samples assayed for autoantibodies include fluid (i.e. blood, serum, urine) and non-fluid samples, see page 2, section 0018.

9.	The rejection of claim(s) 1, 4, 6-11, 24, 32, 33, 44 and 84-92 under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al., WO 2015/193678 (published 23 December 2015/ IDS Foreign Patent Document reference 1 submitted May 23, 2019) is maintained.  Claims 2 and 3 have been cancelled.
	Applicants argue the prior art, “Murray discloses detecting hepatocellular carcinoma using antigens recited in Table 11” and Murray does not disclose any of the tumour marker “…antigens recited in Applicant’s claim 1”, see page 21, section B. of the Remarks submitted June 16, 2022.  
Applicants conclude arguments noting the criteria required to make an anticipatory rejection under 35 U.S.C.& 102 and suggest the rejection is based upon contention and fails to anticipated the claimed invention, see pages 20 and 21.
	Applicants’ arguments and points of view have been carefully considered but fails to persuade.
	Contrary to Applicants’ arguments, autoantibodies specific to the tumour marker proteins set forth on pages 24-26 including those noted within the rejection are able to be detected and/or measured.  They are available for a method used in the detection or diagnosis of cancer, including liver cancer, see Applications…section beginning on page 26.  “The assay method of the invention may be applied in the detection of…hepatocellular carcinoma (HCC)”, see page 29, last complete sentence on page.  And while Table 11 does read on autoantibodies for the early detection this does not preclude the teachings that read on the claimed invention cited herein and of record. The Examiner has pointed out the teachings that anticipate the claimed invention.
Murray discloses a method to detect complexes formed between autoantibodies to tumour marker proteins including NY-ESO-1, epithelial cellular adhesion molecule (EpCAM), CAGE, -fetoprotein (AFP), SOX2, GBU4-5, SALL4, p62, RalA, Cyclin B1, cytokeratin 18 (CK18) and MAGE A4 in a bodily fluid obtained from a subject, see page 4, steps (a) and (b); Figure 2 caption on page 5; Figure 8 caption on page 6; page 8, 1st full paragraph and 3rd paragraph; paragraph bridging pages 13 and 14; pages 24 and 25; 2nd paragraph on page 32; and page 41-43.  Murray also discloses a panel for assaying at least two distinct tumour marker antigens able to form complexes with autoantibodies, see page 4, 1st paragraph; and Panel assays beginning on page 20. Detection of these complexes is indicative of a disease state such as hepatocellular carcinoma (HCC), as well as autoimmune hepatitis, see page 19, last two paragraphs; paragraph bridging pages 29 and 30; and paragraph bridging pages 30 and 31.
	The autoantibodies are assayed in bodily fluids such as plasma, serum, whole blood, urine, sweat, lymph, faeces, cerebrospinal fluid, ascites, pleural effusion, seminal fluid, sputum, nipple aspirate, post-operative seroma and wound drainage fluid obtained from a human, see page 17, 1st full paragraph; page 18, 4th paragraph; and page 19, last paragraph. A human broadly encompasses a man or a woman.
	Murray also discloses “[i]n vitro immunoassays are non-invasive and can be repeated as often as is thought necessary to build up a profile of autoantibody production in a patient, either prior to the onset of disease, as in the screening of “‘at risk” individuals, or throughout the course of disease …”, see page 20, lines 1-4; and paragraph bridging pages 20 and 21.  
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The rejection of claims 1, 5, 7-11, 20, 24, 32, 33, 84-86 and 89-92 under 35 U.S.C. 103 as being unpatentable over Love et al., US 2008/0254481 A1 (published October 16, 2008), and further in view of Zhang et al. (J. Med. Screen. 6: 108-110, 1999) is maintained. Claims 2 and 3 have been cancelled.
	Applicants argue the primary reference, Love does not “…teach or suggest detecting autoantibody biomarkers indicative of liver cancer using Applicant’s specifically recited tumour marker proteins and Zhang fails to cure this deficiency”, see Remarks submitted June 16, 2022,  IV. A. beginning on page 22.  
	Applicants further point out specific tumour marker antigens, EPCAM and MMP9 noted in specific Tables within Love and state these said antigens are not recited for the detection of liver cancer, but rather prostate cancer, see page 23 of the Remarks.
	Applicants’ arguments, points of view and sections of the Love disclosure have been reviewed and considered, but fail to persuade.
As noted in the pending 102 rejection, without question the disclosure provides “[t]autoantibody capture molecule can be any of the target antigens…provided in Table 1” and they include, B-cell CLL/ lymphoma (BCL2), EP-CAM, heat shock 60 kDa protein 1 (HSPD1), MDM2, matrix metallopeptidase 9 (MMP9), prolactin (PRL) for the methods disclosed in Love, see pages 5, 7-9; Methods section beginning in section 0096, page 22; and entire document. The tumour marker antigens for autoantibody detection within an individual’s sample are not limited to detecting prostate cancer. The invention of Love reads on screening for cancer including liver cancer implementing the method disclosed, see page 22, sections 0096, 0097; page 23, sections 0099, 0100. Love does not fall for the reasons herein, set forth in the pending 102 rejection and for the reasons of record.  Hence, the instant rejection is maintained. 
Love teaches detecting autoantibody biomarkers indicative of cancers including liver cancer, as well as a biomarker detecting panel comprising at least one autoantibody capture molecule, see abstract; page 1, section 0010; page 2, sections 0012 and 0013; page 3, section 0021; page 16, sections 0049 and 0050; page 23, section 0100; and page 25, section 0111.  
A test sample is obtained from any individual, whom inherently is a man or a woman and screened for autoantibodies, see page 23, section 0100; and page 25, section 0111. 
	Autoantibody capture molecules (listed in Table 1 or Table 11a) are target antigens (listed in Table 2) or an antibody to any target antigen (listed in Table 1 or Table 11a) is able to specifically bind an autoantibody-autoantigen complex including a target antigen of Table 2, see page 2, section 0012.  Moreover, “a sample from the individual is contacted with two or more autoantibody capture molecule, wherein the autoantibody capture molecules are autoantibody capture molecules of Table 1 or Table 11a”, as well as “the autoantibody capture molecules are autoantibody capture molecules of Table 2, Table 3, Table 4, Table 10, or target antibodies to antigens in these tables (which can be described as subsets of Table 1)”, see page 2, section 0013.  Table 1 list markers (autoantibody capture molecules), see page 5 (BCL2); see page 7 (EP-CAM); see page 8 (HSPD1, MDM2); see page 9 (MMP9 and prolactin) and additional tumor marker protein, IL-8, which the autoantibody to it can be detected, see section 0044 bridging pages 15 and 16.  Samples assayed for autoantibodies include fluid (i.e. blood, serum, urine) and non-fluid samples, see page 2, section 0018.
	Love does not teach the claimed method, wherein the individual has tested positive for liver cancer using ultrasound surveillance.
	However, Zhang teaches ultrasonographic examination as a primary liver cancer screening method that can be used alone or in combination with other diagnostic tests, see entire abstract.  The ultrasonography confirming liver cancer can take place prior to additional diagnostic tests, see page 108, Materials…section; and Table 1 on page 109.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to screen for primary liver cancer, as well as conduct concomitant diagnostic methods because such assays are well known in the art and can be and are routinely done, see Zhang and Love.  One of ordinary skill in the art would have been motivated to perform ultrasound surveillance on an individual suspected to have liver cancer along with additional methods to verify a liver disease, see both references in their entireties.

13.	The rejection of claims 1, 4-11, 24, 32, 33, 44 and 84-92 under 35 U.S.C. 103 as being unpatentable over Murray et al., WO 2015/193678 (published 23 December 2015/ IDS Foreign Patent Document reference 1 submitted May 23, 2019), and further in view of Zhang et al. (J. Med. Screen. 6: 108-110, 1999) is maintained. Claims 2 and 3 have been cancelled.
	Applicants argue the primary reference, Murray does not “…teach or suggest detecting autoantibody biomarkers indicative of liver cancer using Applicant’s specifically recited tumour marker proteins and Zhang fails to cure this deficiency”, see Remarks submitted June 16, 2022,  IV. B. on page 24.  
	Applicants further point out Murray’s teachings of detecting hepatocellular carcinoma using antigen are recited in Table 11 and these are not cited in Applicants’ claim 1, see page 24 of the Remarks.
	Applicants’ arguments, points of view and sections of the Love disclosure have been reviewed and considered, but fail to persuade.
As noted in the pending 102 rejection, Murray’s teachings of autoantibodies are not limited to Table 11, as noted in the pending 102 rejection.  Murray does not fall for the reasons herein, set forth in the pending 102 rejection and for the reasons of record.  Hence, the instant rejection is maintained. 
Murray teaches a method to detect complexes formed between autoantibodies to tumour marker proteins including NY-ESO-1, epithelial cellular adhesion molecule (EpCAM), CAGE, a-fetoprotein (AFP), SOX2, GBU4-5, SALL4, p62, RalA, Cyclin B1, cytokeratin 18 (CK18) and MAGE A4 in a bodily fluid obtained from a subject, see page 4, steps (a) and (b); Figure 2 caption on page 5; Figure 8 caption on page 6; page 8, 1st full paragraph and 3rd paragraph; paragraph bridging pages 13 and 14; pages 24 and 25; 2nd paragraph on page 32; and page 41-43.  Murray also discloses a panel for assaying at least two distinct tumour marker antigens able to form complexes with autoantibodies, see page 4, 1st paragraph; and Panel assays beginning on page 20. Detection of these complexes is indicative of a disease state such as hepatocellular carcinoma (HCC), as well as for example, autoimmune hepatitis, see page 19, last two paragraphs; paragraph bridging pages 29 and 30; and paragraph bridging pages 30 and 31.
	The autoantibodies are assayed in bodily fluids such as plasma, serum, whole blood, urine, sweat, lymph, faeces, cerebrospinal fluid, ascites, pleural effusion, seminal fluid, sputum, nipple aspirate, post-operative seroma and wound drainage fluid obtained from a human, see page 17, 1st full paragraph; page 18, 4th paragraph; and page 19, last paragraph. A human broadly encompasses a man or a woman.
	Murray also discloses “[i]n vitro immunoassays are non-invasive and can be repeated as often as is thought necessary to build up a profile of autoantibody production in a patient, either prior to the onset of disease, as in the screening of “‘at risk” individuals, or throughout the course of disease …”, see page 20, lines 1-4. 
Murray does not teach the claimed method, wherein the individual has tested positive for liver cancer using ultrasound surveillance.
	However, Zhang teaches ultrasonographic examination as a primary liver cancer screening method that can be used alone or in combination with other diagnostic tests, see entire abstract.  The ultrasonography confirming liver cancer can take place prior to additional diagnostic tests, see page 108, Materials…section; and Table 1 on page 109.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to screen for primary liver cancer, as well as conduct concomitant diagnostic methods because such assays are well known in the art and can and are routinely done, see entire Zhang reference and entire Murray reference and in particular paragraph bridging pages 29 and 30.  One of ordinary skill in the art would have been motivated to perform ultrasound surveillance on an individual suspected to have a liver cancer along with additional methods to verify a liver disease, see both references in their entireties, in particular Murray, Applications…section beginning on page 26.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



22 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643